DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 recites the specifics of the predetermined operating state of the vehicle being when the vehicle is in a stationary state or in a first braking process after starting operating state.  The examiner cannot find any mention or description of these predetermined operating states of the vehicle in the specification. 

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 17-18 of the claim, the term “a control pressure outlet” should read –the control pressure outlet--, as this term was previously introduced in the earlier lines of the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites the specifics of the predetermined operating state of the vehicle being when the vehicle is in a stationary state or in a first braking process after starting operating state.  The examiner cannot find any mention or description of these predetermined operating states of the vehicle in the specification. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2015/0239441 to Klostermann et al.
Regarding Claim 1, Klostermann et al disclose a method for functionally testing a pressure medium operated electronic brake system 1 of a vehicle 22 with a valve and sensor device 3 (see Figure 4) having all the features of the instant invention including:
at least one control pressure inlet 32 and at least one control pressure outlet P22 (see Figure 4 and paragraphs 0102 and 0104),  a plurality of valves selected from electrically activated inlet valves 29, outlet valves 28, redundancy valves 20, and pressure valves (see Figure 4 and at least the valve connected to control pressure inlet P43 and paragraph 0114); an at least one actual pressure sensor 11 configured to measure an actual control pressure and transmit an actual control pressure signal (see paragraph 0108); an at least one setpoint pressure sensor 44 configured to measure a setpoint control pressure and transmit a setpoint control pressure signal (see Figure 4 and paragraph 0123); an electronic control unit 4 configured to receive pressure signals and to actuate the plurality of valves 29, 28, 20, etc., the electronic control unit 4 having a signal-conducting connection to: the electrically activated valves 29, 28, 20, etc.; the at least one actual pressure sensor 11; and the at least one setpoint pressure sensor 44;
wherein: the valve and sensor device 3 has a normal operating mode in which the electronic control unit 4 is configured to actively regulate the actual control pressure at the control pressure outlet P22 via the setpoint control pressure (see paragraphs 0114, 0116, and 0123); the valve and sensor device 3 has a redundancy mode 5 in which the electronic control unit 4 is in a passive operating mode wherein the actual control pressure present at the control pressure outlet P22 is generated directly by the setpoint control pressure present at the control pressure inlet 32 (see paragraphs 0114 and 0123); the method comprising: switching the valve and sensor device 3 into the redundancy mode 5 (see paragraph 0123); measuring the setpoint control pressure provided at the control pressure inlet 32 of the valve and sensor device 3 via the setpoint pressure sensor 44 (see paragraph 0123); transmitting the setpoint control pressure as an input signal to the electronic control unit 4 (see paragraph 0123),
measuring the actual control pressure provided at the control pressure outlet P22 (see Figure 4 and paragraph 0116); transmitting the actual control pressure as an input signal to the electronic control unit 4; performing a comparative plausibility check of the actual control pressure and the setpoint control pressure via the electronic control unit 4 (see paragraph 0123); detecting a malfunction of the setpoint pressure sensor 44 via a result of the comparative plausibility check; and storing or outputting a fault message (see paragraph 0123).
	Regarding Claim 2, Klostermann et al further disclose that switching the valve and sensor device 3 into the redundancy mode 5 is carried out when the vehicle is in a predetermined specific operating state (see paragraphs 0009 and 0116).
	Regarding Claim 3, Klostermann et al further disclose that the predetermined specific operating state is a “vehicle stationary state” operating state or a “first braking process after starting” operating state (see paragraphs 0009 and 0116).
	Regarding Claim 4, Klostermann et al further disclose determining the predetermined specific operating state using an operational parameter of the vehicle, wherein the operational parameter is provided by a bus system of the vehicle (see paragraph 0118).
	Regarding Claim 5, Klostermann et al disclose that the operational parameter of the vehicle is selected from a speed of the vehicle, a wheel speed of the vehicle, a longitudinal acceleration of the vehicle, and an operating state of an immobilizing brake (see paragraph 0009).
	Regarding Claim 6, Klostermann et al further disclose that the method is carried out on a valve and sensor device 3 configured to actuate a service brake system of the vehicle (see paragraphs 0007-0009).
	Regarding Claim 7, Klostermann et al further disclose that the method is carried out on a valve and sensor device 3 configured to actuate an immobilizing brake system of the vehicle (see paragraphs 0007-0009).
	Regarding Claim 8, Klostermann et al further disclose that the method is carried out on an electronic trailer control valve configured to actuate a trailer brake system of a trailer vehicle 22 (see paragraphs 0007 and 0107), wherein the pressure
control inlet 32 is a redundancy pressure inlet (see paragraph 0123) and the control pressure outlet P22 is connected to a control pressure coupling head 23 configured to couple a brake line of the trailer vehicle 22 to the control pressure outlet P22 (see Figure 4 and paragraph 0112).
	Regarding Claim 9, note utility vehicle/single vehicle 22 shown in Figure 2 and see Claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2014/0318209 to Reimann, U.S. Patent No. 9,327,694 to Klostermann et al., PG Publication No. 2019/0248346 to Wulf, and U.S. Patent No. 10,933,852 to Goers et al all disclose methods for testing electronic brake systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/23/22